Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of March 18, 2019, is
entered into between Conversion Labs, Inc., a Delaware corporation (“Company” or
“Employer”), a corporation, and Stefan Galluppi (“Employee”), an individual.

 

1. Employment, Duties and Acceptance

 

1.1 The Employee currently serves as the Company’s Chief Technology and
Operations Officer. The Company and Employee desire to enter into this Agreement
to define the terms of his employment. The Company shall employ Employee to
render exclusive and full-time services as Chief Technology and Operations
Officer of the Company and its subsidiaries, and in connection therewith to
devote his best efforts to the affairs of the Company and its subsidiaries and
to perform such duties as Employee shall reasonably be directed to perform by
officers of the Company. Employee shall report directly to the Company’s Chief
Executive Officer.

 

1.2 Employee hereby accepts such employment and agrees to render the services
set forth in Section 1.1 hereof. Employee agrees to render such services where
designated by Employer and Employee will travel on temporary trips to such other
place or places as may be required from time to time to perform his duties
hereunder. During the term hereof, Employee will not render any services for
others, or for Employee’s own account, in the business of internet-based direct
response marketing that in-licenses, acquires and creates innovative and
proprietary products that are sold to consumers around the world via our
technology infrastructure and relationships with agencies, third party
marketers, and online advertising platforms such as Facebook, Google and Amazon
and will not render any services to any supplier or significant customer of the
Company or its subsidiaries. The Employee will devote substantially all of his
business hours to, and, during such time, make the best use of his energy,
knowledge and training in advancing the Employer’s interests. The Employee will
diligently and conscientiously perform the duties of the Employee’s position
within the general guidelines to be determined by the Employer. While the
Employee is employed by the Company, the Employee will keep the Company informed
of any other business activities or outside employment, and will promptly stop
any activity or employment that might, in Employer’s sole determination,
conflict with the Employer’s interests or adversely affect the performance of
the Employee’s duties for the Company. Employee shall undertake any and all
other actions necessary for the proper operation of the Employer’s business
within the guidelines, policies and directives of the Employer. In furtherance
of Employee’s obligations hereunder, Employee shall abide by all rules,
regulations and policies of Employer. Employee agrees to abide by all
supervision, orders, advice and direction of Employer. Employee agrees that he
will at all times faithfully, industriously and to the best of his ability,
experience and talents, perform all the duties which may be required of and from
him, pursuant to the express and implicit terms hereof, to the satisfaction of
Employer. Employee shall perform his duties at such locations as designated by
the Company. Initially, Employee shall be based in the State of California.

 

1.3 Anything contained in this Agreement to the contrary notwithstanding,
Employee shall have no authority whatsoever to bind Employer to any contracts or
obligations with any third parties. Employee shall not convey or express to any
third party, either directly or indirectly, that he has any authority whatsoever
to bind Employer to any contracts. Employee agrees to indemnify and hold
Employer harmless from the claims of any and all third parties who shall in any
way claim that Employer is bound to an agreement based on representations made
by Employee.

 

2. Term of Employment. This Agreement may be terminated without notice by either
party at any time for any reason.

 

3. Compensation

 

3.1 As compensation for all services to be rendered pursuant to this Agreement
to or at the request of Company, Company agrees to pay Employee a salary at the
rate of One Hundred Twenty Thousand and No/100ths Dollars ($120,000) per annum
(the “Salary”), payable in semi-monthly installments each month during
Employee’s Term of Employment.

 

 

 

 

3.2 The Salary set forth hereinabove shall be payable in accordance with the
regular payroll practices of the Company for employees. All payments hereunder
shall be subject to the provisions of Section 4 hereof.

 

3.3 Employee shall be eligible to participate in all health, medical, dental,
life insurance and stock option employee benefits as are available from time to
time to other key executive employees (and their families) of the Company.

 

3.4 Employee shall be entitled to 3 weeks of paid vacation per year.

 

3.5 In addition to Employee’s Salary as stated herein, Employee shall be
eligible for an annual discretionary bonus of up to 100% of Employee’s Salary.

 

4. Termination

 

4.1 Upon the termination of this Agreement for any reason all bonuses set forth
in this Agreement which have not yet been paid as of the date of termination
(whether or not same have otherwise been fully or partially earned) shall be
forfeited by Employee and Employee shall have no further rights to such
compensation or bonuses.

 

5. Protection of Confidential Information

 

5.1 Employee acknowledges that during the Term of this Agreement he will have
access to, knowledge of and familiarity with the business of Company, its trade
secrets and its other confidential information including, without limitation,
client lists, client proposals, designs, scientific and technical information,
marketing strategies, research and development data, inventions, discoveries,
manufacturing methods, sales procedures, customer lists, future business plans,
formulas, pricing, methods of operation and products which are of value to
Company and not generally known to the public. In order to induce Company to
enter into this Agreement, and to protect the Company’s proprietary interest in
its trade secrets and confidential information, Employee agrees that at all
times during the Term of this Agreement, or any extension, renewal, modification
or amendment of the same, and for a period of two years after the termination of
this Agreement, Employee shall not directly or indirectly, without the prior
written consent of Company, disclose or divulge to any third parties, or
otherwise use or suffer to be used, any of the trade secrets and confidential
information as described herein of Company.

 

5.2 All documents, records, tapes, and other media of every kind and description
relating to the business, present or otherwise, of the Company or its
subsidiaries and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Employee, shall be the sole and exclusive
property of the Company. The Employee shall safeguard all Documents and shall
surrender to the Company at the time his consultancy terminates, or at such
earlier time or times as the Company may specify, all Documents then in the
Employee’s possession or control.

 

6. Covenant Against Solicitation of Customers. Employee agrees that during the
Term of this Agreement and for a period of two (2) years immediately following
termination of this Agreement, Employee shall not, on his own behalf or on
behalf of any person, firm, partnership, association, corporation or business
organization, entity or enterprise, solicit, contact, call upon, communicate
with or attempt to communicate with any customer or prospect of the Company, or
any representative of any customer or prospect of the Company, with a view to
the selling or providing of any program, product or service competitive or
potentially competitive with any program, product, equipment or service sold or
provided or under development by the Company during a period of two (2) years
immediately preceding termination of this Agreement, provided, however, that the
restrictions set forth in this Section 6 shall apply only to customers or
prospects of the Company, or representatives of customers or prospects of the
Company, with which Employee had contact during such two-year period. The
actions prohibited by this section shall not be engaged in by Employee, directly
or indirectly, whether as manager, owner, sales or service representative,
agent, engineer, technician or otherwise. Employee hereby confirms and
acknowledges that the covenant set forth in this Section is reasonable,
appropriate and necessary to protect the interest of the Employer, and will not
cause undue hardship on Employee.

 

7. Covenant against Competition. Employee hereby expressly covenants and agrees
that Employee will not during the Term of this Agreement engage in any activity
in competition with the business activities of Employer. Employee further agrees
that for a period of two (2) years immediately following termination of this
Agreement, within a fifty (50) mile radius of the address where Employee is
working as of the date of the termination of this Agreement, Employee shall not
for any reason whatsoever, conduct any activity that is competitive with the
activities Employee conducted for Employer within one year prior to the
termination of this Agreement.

 



2

 

 

8. Covenant against hiring employees of Employer. During the Term of this
Agreement and through the period ending two (2) years after the termination of
this Agreement, Employee agrees that he will not for any reason whatsoever,
recruit, employ or attempt to recruit or employ or assist anyone else in
recruiting or employing any employee of the Company.

 

9. Tolling of Restrictive Covenants. In the event the enforceability of any of
the terms of Sections 5, 6, 7 or 8 of this Agreement shall be challenged in
court and Employee is not enjoined from breaching any of the protective
covenants contained in Sections 5, 6, 7 or 8 hereof, then if a court of
competent jurisdiction finds that the challenged protective covenant is
enforceable, the time periods described in the challenged Section(s), or
Paragraph(s), shall be deemed tolled upon the filing of the lawsuit in which the
enforceability of the covenant is challenged until the dispute is finally
resolved and all applicable appeal rights have expired.

 

10. Attorney Fee Indemnification for Enforcement of the Provisions of this
Contract. The parties hereto agree that if either party is forced to engage the
services of an attorney at law to enforce any of the provisions of this
Agreement and is successful in so enforcing the provisions of this Agreement,
the losing party shall indemnify the prevailing party for all attorney’s fees
incurred by the prevailing party in bringing such an action to enforce said
provisions.

 

11. Notices

 

11.1 All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first-class, postage prepaid, as follows:

 

If to Employee:

 



  Stefan Galluppi     121 15th st. Huntington Beach CA. 92649           Email:
stefan@conversionlabs.com  

 

With a copy to:

                       

 

If to Company:

 

Conversion Labs, Inc.

Attn: Justin Schreiber, Chief Executive Officer

Email: justin@jlsventures.com

 

With a copy to:

 

Lucosky Brookman LLP

101 Wood Avenue South, Fifth Floor

Woodbridge, NJ 08830

Attn: Lawrence Metelitsa

Email: lmetelitsa@lucbro.com

 

Or to other addresses as either party may specify by written notice to the other
as provided in this Article 11.1.

 



3

 

 

12. General

 

12.1 Employee acknowledges and warrants that his breach of any of the provisions
contained in Sections 5, 6, 7 or 8 hereof would result in irreparable damage and
injury to Employer which injury could not be adequately compensated by money
damages or other legal remedies. Accordingly, in the event of such a breach of
any of the provisions of Sections 5, 6, 7 or 8 hereof, in addition to any
remedies which may be available to Employer, Employer may seek equitable relief
for such breaches, including, without limitations, an injunction or an order for
a specific performance. If Employer seeks to enjoin Employee from breaching any
such provision of Sections 5, 6, 7 or 8, Employee hereby waives the defense that
Employer has or will then have an adequate remedy at law. Nothing in this
Section shall be deemed to limit Employer’s remedies at law or in equity for any
breach by Employee of any provision of this Agreement which may be pursued or
availed by Employer. Furthermore, nothing in this Paragraph 12.1 or otherwise
contained in this Agreement shall limit, abridge or modify the rights of
Employer in and to its trade secrets and confidential information under any
applicable trade secret, trademark, patent, unfair competition or other law of
the United States or any other jurisdiction.

 

12.2 This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes all prior agreements, arrangements, and
understandings. Nothing herein contained shall be construed so as to require the
commission of any act contrary to law and wherever there is any conflict between
any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements. Without limiting the
generality of the foregoing, in the event that any compensation or other monies
payable hereunder shall be in excess of the amount permitted by any such
statute, law, ordinance, or regulation, payment of the maximum amount allowed
thereby shall constitute full compliance by Company with the payment
requirements of this Agreement.

 

12.3 No representation, promise, or inducement has been made by either party
that is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise, or inducement not so set forth.

 

12.4 The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors, and assigns. This
Agreement, and Employee’s rights and obligations hereunder, may not be assigned
by Employee. Company may assign its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its business and assets. Company may also assign this
Agreement to any affiliate of Company; provided, however, that no such
assignment shall (unless Employee shall so agree in writing) release Company of
liability directly to Employee for the due performance of all of the terms,
covenants, and conditions of this Agreement to be complied with and performed by
Company. The term “affiliate”, as used in this agreement, shall mean any
corporation, firm, partnership, or other entity controlling, controlled by or
under common control with Company. The term “control” (including “controlling”,
“controlled by”, and “under common control with”), as used in the preceding
sentence, shall be deemed to mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, firm, partnership, or other entity, whether through ownership of
voting securities or by contract or otherwise.

 

12.5 This Agreement may be amended, modified, superseded, cancelled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provisions hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.

 

12.6 This Agreement shall be governed by and construed according to the laws of
the State of New York applicable to agreements to be wholly performed therein.

 

4

 

 

12.7 The parties hereto expressly agree that it is not the intention of the
parties hereto to violate any public policy, statutory or common law rules,
regulations, treaties or decisions of any government or agency thereof. If any
provision of this Agreement is judicially or administratively interpreted or
construed as being in violation of any such provision, such articles, sections,
paragraphs, sentences, words, clauses or combinations thereof shall be
inoperative in such jurisdiction and the remainder of this agreement shall
remain binding upon the parties hereto and in full force and effect.

 

12.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM OR IN ANY WAY CONNECTED WITH THIS AGREEMENT,
OR ANY OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH. OR THE ADMINISTRATION
THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYER TO ENTER INTO THIS AGREEMENT.

 

(See following page for execution signatures)

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
March [DATE], 2019.

 



“COMPANY” or “EMPLOYER”   “EMPLOYEE”       Conversion Labs, Inc.,
a Delaware corporation             By: /s/ Justin Schreiber   /s/ Stefan
Galluppi Print Name  Justin Schreiber   Stefan Galluppi, an individual Print
Title CEO             March 18, 2019   3-18-19 Date     Date

 

 

6



 

 